Citation Nr: 0020642	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.


The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO granted entitlement to 
service connection for PTSD which was assigned a 50 percent 
evaluation effective September 26, 1997.

The case has been transferred to the Board of Veterans' 
Appeals (Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that this case involves an appeal as to the 
initial rating action in May 1998 wherein the RO granted 
service connection for PTSD with assignment of a 50 percent 
evaluation effective September 27, 1997.  Accordingly, the 
issue for appellate review has been appropriately 
characterized as reported on the title page.  

In a claim for a greater initial evaluation based on the 
grant of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (1999).

The Board finds that the veteran's claim for an initial 
evaluation in excess of 50 percent for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidence of record discloses that 
when examined by VA in April 1998, the veteran was diagnosed 
with not only PTSD, but generalized anxiety disorder, 
depressive disorder, dysthymic disorder, schizoid personality 
traits, and chronic dysthymia.  The examiner did not 
elaborate as to any interrelationship among the several 
psychiatric disorders.  Also, the veteran reported having 
received psychotherapy at the VA mental health clinic in 
Stockton, California.  It does not appear from the claims 
file that these records have been associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

When examined by VA in March 1999 the veteran was diagnosed 
with PTSD, as well as a moderately severe dysthymic disorder 
and schizoid personality disorder.  The examiner noted during 
the course of his examination that in addition to PTSD, the 
veteran had other aspects of a personality disorder or he may 
have depression and dysthymia independently of his PTSD.  He 
recorded that the veteran was not working more than eight 
hours per week.  The examiner was not convinced that the 
veteran was totally unemployable, although his depression did 
certainly reduce his employability.

As can be seen by the additional examination report discussed 
above, the examiner was not definitive in expressing any 
interrelationship among the veteran's various psychiatric 
disorders, especially with a view towards unemployability.  
The veteran has been contending that his PTSD has rendered 
him unemployable, thereby raising an inferred issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

The Board is of the opinion that a comprehensive 
contemporaneous VA special psychiatric examination addressing 
all aspects of the veteran's multiple psychiatric disorders 
and any relationship that may exist among them would 
materially assist in the adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a);  38 C.F.R. § 3.103(a) (1999), the Board will not 
decide the issue prepared and certified for appellate review 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
PTSD and any psychiatric symptomatology.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports to include those from 
Stockton, Livermore, and Palo Alto.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD, any other psychiatric 
disorders which may be present, and any 
interrelationship among the disorders.  
The claims file, copies of criteria for 
rating mental disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must acknowledge that the claims 
file was made available for review in 
conjunction with the examination.  Any 
further indicated studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiner should so indicate.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  


Any necessary special studies, including 
psychological testing should be 
accomplished.  During the course of the 
examination, the examiner should address 
the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;



(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self-care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Again, the 
examiner should express definitively 
whether any additional disorder(s) found 
on examination are related to PTSD, and 
the nature and extent of any impact PTSD 
has on the other disorders.  

The examiner must be requested to provide 
a definitive opinion as to whether PTSD 
has rendered the veteran unable to work, 
or unemployable for VA compensation 
purposes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD with documentation of 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999), and 
Fenderson, supra.  The RO should also 
adjudicate the inferred issue of 
entitlement to a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examination(s) may result in 
the denial of the initial higher rating claim.  38 C.F.R. 
§ 3.655 (1999).


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


